Citation Nr: 1233832	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  05-13 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to February 2, 2010, and in excess of 20 percent thereafter.  

7.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to February 2, 2010, and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	David Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971, to include service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

A videoconference hearing was held in March 2009 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  In July 2009, the Board remanded these claims for additional evidentiary development.  In a December 2011 decision, the Board denied the claims.  
ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).  

In July 2012, the Veteran's attorney filed a motion to vacate the Board's December 2011 decision based on a denial of due process of law.  A review of the motion as well as the evidence in the file shows that the Veteran and his attorney were provided with a supplemental statement of the case in February 2011 and the case was subsequently transferred to the Board on September 24, 2011.  However, it appears that a February 2011 letter to the RO in response to the supplemental statement of the case as well as an August 2011 letter with additional medical evidence were received at the RO prior to the transfer of the file to the Board but were never associated with the Veteran's claims folders before the Board issued its decision in December 2011.  Notably, in the February 2011 letter, the Veteran requested a personal hearing before a Decision Review Officer if he did not have such hearing.  He also requested a hearing before a Veterans Law Judge at the RO.  The August 2011 letter did not waive RO review of the additional evidence.  See 38 C.F.R. § 20.1304 (2011).  

Since the Veteran has already been afforded a hearing before a Veterans Law Judge on the issues before the Board, the Board has construed the Veteran's request as a motion for a second Board hearing.  The motion is denied.  The Veteran has not presented good cause for why a second Board hearing is necessary.  

However, the Veteran's attorney has demonstrated that the Veteran was denied due process of law because his request for a Decision Review Officer hearing was not addressed by the RO and the additional evidence he submitted prior to the transfer of the file to the Board was not associated with the claims file before the Board issued its decision in December 2011.  Accordingly, the December 8, 2011 Board decision addressing the issues listed on the initial page of this document is vacated.  
REMAND

As discussed above, the Veteran filed a request for a hearing before a Decision Review Officer at the RO before his case was transferred to the Board.  Hence, a remand is necessary.  Additionally, the Veteran submitted additional evidence in conjunction with his claim but did not include a waiver of RO review of the evidence, as required by 38 C.F.R. § 20.1304 (2011).  Since the evidence was sent directly to the RO, the Board find that he would be prejudiced if the evidence was considered in the first instance in the absence of a waiver, particularly since the evidence is neither duplicative nor irrelevant to the issues before the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a personal hearing before a Decision Review Officer at the RO.  

2.  After the hearing, review the evidence associated with the claims file since the February 2011 supplemental statement of the case and readjudicate the claims.  If the benefits sought are not fully granted, the Veteran and his representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


